DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0316278 to Hartung et al. “Hartung”, in view of Non-Patent Literature: “When static meets dynamic: Comparing cone-beam computed tomography and acoustic reflection for upper airway analysis”, to Tsolakis et al. “Tsolakis”. 
Regarding claims 1 and 16, Hartung discloses a system and method for providing a dynamic 3D visualization (See Title, specifically three-dimensional imaging with dynamic real-time information) of an anatomic region of interest of an individual (“body structure to be examined”, Paragraph 0011, wherein the body structures are in the human body, Paragraph 0020), the system comprising: 
at least one processor (computer device with a processor, Paragraph 0099); 
a memory storage device (computer readable medium or storage medium, Paragraph 0099) including instructions that, when executed by the at least one processor (program that is adapted to perform any one of the aforementioned methods when run on the computer device, Paragraph 0099), cause the system to: 
receive static 3D image data representing the anatomic region of interest (“acquiring a static image of the body structure in high resolution”, Paragraph 0014, wherein the static image can be in the form of 3D image data record, Paragraph 0021), wherein the anatomic region of interest comprises one or more anatomic landmarks (“aortic bulb with Aorta ascendens and beginning of the coronary arteries in the lower region”, Paragraph 0063); 
receive a first set of acoustic measurement data representing the anatomic region of interest (“carrying out dynamic imaging to acquire a dynamic image”, Paragraph 0015; wherein the dynamic imaging method include, in particular, ultrasound, which would read on acoustic measurement data, Paragraph 0022), wherein the first set of acoustic measurement data comprises a plurality of acoustic measurements of the anatomic region of interest (data showing the heart region, Paragraph 0064) at a first time (Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078; and the processes is performed iteratively and repeatedly, Paragraph 0033; therefore the initial acquisition would read on a first set of acoustic measurement data at a first time)
map the first set of acoustic measurement data to the static 3D image data (generate a mapping, as it were, between the data of the dynamic image and the data of the static image”, Paragraph 0026) to generate a first 3D visualization of the anatomic region of interest at the first time (See Fig. 3, the modified static image is shown as a dynamic, i.e. a moved, image, based on the high-resolution data of the static image S and moved according to the dynamic image D, Paragraph 0073); 
receive a second set of acoustic measurement data representing the anatomic region of interest, wherein the second set of acoustic measurement data comprises a plurality of acoustic measurements of the anatomic region of interest at a second time;  map the second set of acoustic measurement data to the static 3D image data; [Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078, and the process of collecting the dynamic ultrasound data and performing the vector analysis, which would read on mapping to the static 3D image data, is performed “iteratively and therefore repeatedly”, to form the modified static image, that would read on 3D visualization, again and repeatedly, Paragraph 0033;  therefore in the iteration/repetition of collecting the ultrasound acoustic data, and mapping to the static image data, at least a second set of acoustic data that represents a second time point, is mapped to the static 3D image data]
transform the first 3D visualization into a second 3D visualization in real time (the modified static image can be displayed in real time”, Paragraph 0074) based on the receiving of the second set of acoustic measurements; and display of a dynamic 3D visualization of the anatomic region of interest between the first time and the second time, wherein the dynamic 3D visualization comprises at least the first 3D visualization and the second 3D visualization. [As discussed above, Hartung discloses iteratively and repeatedly performing the mapping of the dynamic ultrasound acoustic data with the static 3D data.  Hartung additionally discloses in the iteration and repetition, the modified static image is displayed again and repeatedly, Paragraph, wherein for each iteration, the movement information from the dynamic image D is embedded into the static image S, so that the static image S can be moved according to the real-time specifications, Paragraphs 0070;  this reads on for each iteration or time point, the modified static image that would read on the 3D visualization, incorporates changes from the mapped dynamic ultrasound acoustic data (i.e. transforms the 3D visualization based on the changes from the dynamic ultrasound acoustic data), and then repeatedly displays the modified static image/3D visualization, which would include the first 3D visualization and the second 3D visualization]
However, Hartung does not disclose wherein the instructions include mapping the acoustic measurement data to the static 3D image data is based on the one or more anatomic landmarks.
	Tsolakis teaches mapping the acoustic measurement data to the static 3D image data (see mapping of acoustic measurements with cone beam CT, CBCT, See Fig. 5; wherein the volume data were derived from both CBCT and acoustic pharyngometry and acoustic rhinometry, Page 644, right column) are based on the one or more anatomic landmarks (nasal valve, glottis, Page 647, left column) and providing the 3D visualization on a display screen (See Fig. 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartung's invention, wherein the instructions include mapping the acoustic measurement data to the static 3D image data based on the one or more anatomic landmarks and providing the 3D dynamic visualization on a display screen, as taught by Tsolakis, in order to able to register the static 3D image (such as those obtained from CBCT) with the dynamic acoustic measurements (such as those obtained from the acoustic measurements), using prominent anatomical landmarks, (Page 647, left column) to determine differences between the static 3D image and the volumes obtained by acoustic measurements (Tsolakis, Page 1, Introduction).
Regarding claim 2, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
Hartung discloses wherein the static 3D image data comprise one or more computed tomography images (the static image S was acquired using CT, Paragraph 0063; wherein the static image can be a 3D image, Paragraph 0021).
However, Hartung does not disclose wherein the CT image is a cone beam CT image.
Tsolakis teaches wherein the CT image is a cone beam CT image (“For all subjects, the CBCT image, acoustic rhinometry, and acoustic pharyngometry were taken on the same day by 1 operator”, Page 644, Right column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein CT image is a cone beam CT image, as further taught by Tsolakis, since using cone beam CT allows for capturing CT images in a volumetric way that allows a single rotation, when compared to conventional CT, which results in a much lower radiation dose (Tsolakis, Page 644, left column).
Regarding claim 3, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
Tsolakis teaches wherein the acoustic measurement data comprise acoustic measurements generated by at least one of. a pharyngometer; and a rhinometer (Tsolakis teaches the acoustic reflectance (AR) data consists of data obtained from acoustic rhinometry and acoustic pharyngometry (Page 644, Right column), wherein as seen in Fig. 1, the devices used for pharyngometry and rhinometry is inferred to be a pharyngometer and rhinometer, respectively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the acoustic measurement data comprise acoustic measurements generated by at least one of a pharyngometer; and a rhinometer, in order analyze the nasal passage and oropharynx volumes and areas of maximum constriction, wherein acoustic reflection technologies such as acoustic pharyngometry and rhinometer is a well accepted tool for studying the airways (Paragraph 643, right column).  Additionally, the use of a pharyngometer or rhinometer to obtain acoustic data is merely a simple substitution of one known element (obtaining acoustic measurements using ultrasound) for another (obtaining acoustic measurements using acoustic pharyngometry and/or rhinometry) to obtain a predictable result (dynamic structural data of an anatomical region) (See MPEP 2143.B).
Regarding claim 4, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
Tsolakis teaches wherein the static 3D image data and the acoustic measurement data represent airway anatomy (Tsolakis discloses both the static 3D CBCT data and the acoustic reflectance data are for both the nasal cavity and the pharyngeal area, See Page 647, left column, which would read on airway anatomy).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the static 3D image data and the acoustic measurement data represent airway anatomy, in order analyze the nasal passage and oropharynx volumes and areas of maximum constriction (Paragraph 643, right column), which is important for diagnosis of breathing disorders (Page 643, Introduction).
Regarding claim 12, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
Hartung discloses wherein the second set of acoustic measurement data is included in a continual feed of acoustic measurement data (Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078, and the process of collecting the dynamic ultrasound data and performing the vector analysis, which would read on mapping to the static 3D image data, is performed “iteratively and therefore repeatedly”, to form the modified static image, that would read on 3D visualization, again and repeatedly, Paragraph 0033;  therefore in the iteration/repetition of collecting the real-time ultrasound acoustic data, and mapping to the static image data, at least a second set of acoustic data that represents a second time point, is mapped to the static 3D image data, and the real-time ultrasound acoustic data during the iterative/repetitive process would read on a continual feed.)
Regarding claim 18, the modifications of Hartung and Tsolakis disclose all the features of claim 16 above.
Hartung discloses wherein the second set of acoustic measurement data is included in a continual feed of acoustic measurement data (Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078, and the process of collecting the dynamic ultrasound data and performing the vector analysis, which would read on mapping to the static 3D image data, is performed “iteratively and therefore repeatedly”, to form the modified static image, that would read on 3D visualization, again and repeatedly, Paragraph 0033;  therefore in the iteration/repetition of collecting the real-time ultrasound acoustic data, and mapping to the static image data, at least a second set of acoustic data that represents a second time point, is mapped to the static 3D image data, and the real-time ultrasound acoustic data during the iterative/repetitive process would read on a continual feed.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 4 above, and further in view of Non-Patent Literature: “A new simple three-dimensional method to characterize upper airway in orthognathic surgery patient” to Di Carlo et al. “Di Carlo”. 
Regarding claim 5, the modifications of Hartung and Tsolakis disclose all the features of claim 4 above.
However, the modifications of Hartung and Tsolakis do not disclose wherein the one or more anatomic landmarks include a hyoid bone.
Di Carlo teaches in a similar field of endeavor of 3D upper airway analysis (Page 1, Objectives) using computed tomography (CBCT-scans, Page 1, Methods).  Di Carlo teaches identifying a set of landmarks and for each landmark, determining the landmark positioning on a 3D surface, and finely adjusting the landmarks position based on different views (Page 2-3, Section: Airway analysis for orthognathic surgery), which would read on a mapping.  Di Carlo teaches the hyoid bone as one of the landmarks selected for airway analysis (Page 2, Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the one or more anatomic landmarks include a hyoid bone, as taught by Di Carlo, in order to use a landmark that is a stable, reproducible anatomical structure (Page 2, left column, Paragraph above Methods and materials) that is not involved in any movement due to a medical procedure (Page 2, Section: Airway analysis for orthognathic surgery). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Tsolakis, as applied to claim 1 above, and further in view of Non-Patent Literature: “Assessment of Upper-Airway Configuration in Obstructive Sleep Apnea Syndrome With Computed Tomography Imaging During Müller Maneuver” to Huang et al. “Huang”. 
Regarding claim 7, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Hartung and Tsolakis disclose obtaining a first set of acoustic measurement data representing the airway of the individual (Hartung: “carrying out dynamic imaging to acquire a dynamic image”, Paragraph 0015; wherein the dynamic imaging method include, in particular, ultrasound, which would read on acoustic measurement data, Paragraph 0022; Tsolakis: wherein the volume data were derived from both CBCT and acoustic pharyngometry and acoustic rhinometry, Page 644, right column) based on the one or more anatomic landmarks (nasal valve, glottis, Page 647, left column)).
However, the modifications of Hartung and Tsolakis does not disclose wherein the first set of measurement data represent the airway of the individual during a baseline recording obtained while the individual performs a modified Müller's maneuver. 
Huang teaches obtaining data that represent the airway of the individual during a recording obtained while the individual performs a modified Müller's maneuver (“CT imaging during Muller maneuver”, Page 1651, Background; “CT scan was used to measure anteroposterior and transverse diameters at the level of the nasopharynx (upper limit, cranial base; lower limit, tip of uvula), oropharynx (upper limit, tip of uvula; lower limit, tip of the epiglottis), and hypopharynx (upper limit, at the level of vallecula; lower limit, level of the cricoid cartilage) in the Muller maneuver state in all subjects”, Page 1653, Section “CT Evaluation”; wherein the CT data is used to calculate the cross sectional areas, length, and volume of the upper airway, See Table 2).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the first set of measurement data represent the airway of the individual during a baseline recording obtained while the individual performs a modified Müller's maneuver, as taught by Huang, in order to identify sites of upper-airway obstruction that may reveal obstructive sleep apnea syndrome severity (Huang, Page 1652, left column).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 1 above, and further in view of Huang, and further in view of U.S. Patent Application Publication No. 2004/0019285 to Eigler et al. “Eigler”. 

Regarding claim 8, the modifications of Hartung, Tsolakis disclose all the features of claim 1 above, including a first set of acoustic measurement data.
As disclosed in the claim 1 rejection above, the modifications of Hartung and Tsolakis disclose obtaining a first set of acoustic measurement data representing the airway of the individual (Hartung: “carrying out dynamic imaging to acquire a dynamic image”, Paragraph 0015; wherein the dynamic imaging method include, in particular, ultrasound, which would read on acoustic measurement data, Paragraph 0022; Tsolakis: wherein the volume data were derived from both CBCT and acoustic pharyngometry and acoustic rhinometry, Page 644, right column) based on the one or more anatomic landmarks (nasal valve, glottis, Page 647, left column)).
However, the modifications of Hartung and Tsolakis does not disclose wherein the first set of measurement data represent the airway of the individual while the individual performs a modified Müller's maneuver. 
Huang teaches obtaining data that represent the airway of the individual during a recording obtained while the individual performs a modified Müller's maneuver (“CT imaging during Muller maneuver”, Page 1651, Background; “CT scan was used to measure anteroposterior and transverse diameters at the level of the nasopharynx (upper limit, cranial base; lower limit, tip of uvula), oropharynx (upper limit, tip of uvula; lower limit, tip of the epiglottis), and hypopharynx (upper limit, at the level of vallecula; lower limit, level of the cricoid cartilage) in the Muller maneuver state in all subjects”, Page 1653, Section “CT Evaluation”; wherein the CT data is used to calculate the cross sectional areas, length, and volume of the upper airway, See Table 2).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the first set of measurement data represent the airway of the individual while the individual performs a modified Müller's maneuver, as taught by Huang, in order to identify sites of upper-airway obstruction that may reveal obstructive sleep apnea syndrome severity (Huang, Page 1652, left column).
However, the modifications of Hartung, Tsolakis, and Huang do not disclose an indication, based on barometric air pressure sensor data, that the individual performed a full expulsion of air as part of the modified Muller's maneuver.  
Eigler teaches an indication, based on barometric air pressure sensor data, that the individual performed a full expulsion of air as part of the modified Muller's maneuver (Eigler teaches performing a modified “Mueller’s” maneuver, that includes a Valsalva maneuver, Paragraph 0061, which is a “forced expiratory effort against a closed glottis”, Paragraph 0130).  Eigler teaches using a manometer to measure upper airway pressure, and has a patient generate at least 40 mm of Hg for up to 30 seconds to perform the Valsalva maneuver (Paragraph 0130).  Observing the measurement of the manometer to indicate 40 mm of Hg would read on the indication, while the manometer reads on the pressure sensor data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung, Tsolakis, and Huang, wherein the system includes an indication, based on barometric air pressure sensor data, that the individual performed a full expulsion of air as part of the modified Muller's maneuver, as taught by Eigler, in order to properly perform the standardized procedure of the Valsalva maneuver (Eigler, Paragraph 0130).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 20170236327 to Somasundaram et al. “Somasundaram”. 
Regarding claim 9, the modifications of Hartung, Tsolakis disclose all the features of claim 1 above.
However, the modifications Hartung and Tsolakis do not disclose wherein the transforming of the first 3D visualization into the second 3D visualization comprises transforming the first 3D visualization based on a ratio of change between the first and second sets of acoustic measurement data.
Somasundaram teaches in a similar field of endeavor of displaying 3D medical models scanned at different times (Abstract) wherein the dynamic 3D visualization comprises transforming of the first 3D visualization into the second 3D visualization (“Given digital 3D models from scans of a patient's or other person's intra-oral structure (e.g., teeth) at two different times, the models or scans are registered using the transform described above to synchronize two blended views in an animation mode that the user can manipulate to investigate different parts of the anatomy. The models or scans are also rendered to pixels for display in the animation mode”, Paragraph 0042).  Somasundaram further teaches, wherein the transformation, is based on score that is the 75th percentile of the change in distance of points between the first model and the second model, wherein the score would read on a ratio of change (Paragraph 0031).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the transforming of the first 3D visualization into the second 3D visualization comprises transforming the first 3D visualization based on a ratio of change between the first and second models, as taught by Somasundaram, in order to use the best solution of a transform algorithm such as iterative closet point matching (ICP) (Somasundaram , Paragraph 0031, which is a classical approach for registering 3D data (Somasundaram , Paragraph 0001).
Therefore, in the combination of Hartung, Tsolakis, and Somasundaram, the first and second models of Hartung are based on first and second acoustic data respectively, and therefore applying the teachings of Somasundaram of transforming the first 3D visualization based on a ratio of change between the first and second models, the transform would be based on the first and second acoustic data.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0240015 to Nikander et al. “Nikander”. 
Regarding claims 10 and 11, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Hartung and Tsolakis disclose obtaining a first set of acoustic measurement data representing the airway of the individual (Hartung: “carrying out dynamic imaging to acquire a dynamic image”, Paragraph 0015; wherein the dynamic imaging method include, in particular, ultrasound, which would read on acoustic measurement data, Paragraph 0022; Tsolakis: wherein the volume data were derived from both CBCT and acoustic pharyngometry and acoustic rhinometry, Page 644, right column) based on the one or more anatomic landmarks (nasal valve, glottis, Page 647, left column)).
Additionally, the examiner notes that the limitations of the first set of acoustic measurement data represent the airway during a baseline recording and the second set of acoustic measurement data represent the airway during a mandibular reposition are intended use.  As disclosed above, the device of Hartung, in view of Tsolakis receives first and second sets of acoustic measurement data that represent the airway, and therefore is capable of receiving first set of acoustic measurement data that represents the airway during a baseline recording and receiving the second set of acoustic measurement data that represents the airway during a mandibular reposition.  Therefore, Hartung, in view of Tsolakis would read on the claim.  
However, the modifications of Hartung and Tsolakis does not disclose wherein the mandibular repositioning comprises a repositioning of the individual's mandible in a plurality of mandibular translations including at least two of: a vertical translation; an anteroposterior translation; and a lateral translation; and a rotation around at least one axis including at least one of: a pitch; a roll; and a yaw.  
Nikander teaches in a similar field of endeavor of a mouth piece that opens the airway of a patient (Abstract).  Nikander teaches the apparatus or mouth piece 10 that includes a positive offset (Paragraph 0069; See Fig. 6).  As seen in Fig. 6, the mandible or jaw is translated vertically by the mouthpiece (i.e. the jaw is opened) and the mandible is pulled to the front (anteriorposterior translation).  Additionally, in keeping the mouth opened, the mandible is rotated at the attachment point of the jaw (mandibular condryle), which reads on a pitch rotation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system as described by Hartung and Tsolakis, wherein the mandibular repositioning comprises a repositioning of the individual's mandible in a plurality of mandibular translations including at least two of: a vertical translation; an anteroposterior translation; and a lateral translation; and a rotation around at least one axis including at least one of: a pitch; a roll; and a yaw, as taught by Nikander, in order to fully open the airway (Nikander, Abstract) so that features of the airway can be more easily imaged.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 1 above, and further in view U.S. Patent Application Publication No. 2020/0138518 to “Lang”.
Regarding claim 13, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.
However, the modifications of Hartung and Tsolakis do not disclose instructions to 
receive additional static 3D image data or static 2D image data representing the anatomic region of interest including the one or more anatomic landmarks; 
based on the one or more anatomic landmarks, map the additional static 3D or static 2D image data to the static 3D image data; and 
superimpose the additional static 3D or static 2D image data on the static 3D image data and the first set of acoustic measurement data in the dynamic 3D visualization.  
Lang discloses the pre-operative imaging studies and intra-operative imaging studies are registered in a common coordinate system, using for example anatomical features or landmarks (Paragraph 1060), and then registering the result to the live data (Paragraphs 0941, 1060), and the registered results can be superimposed (“then display the pre-operative scan data or intra-operative scan data superimposed”, Paragraph, 0941).  This would read on based on the one or more anatomic landmarks, map the additional static 3D or static 2D image data to the static 3D image data; and superimpose the additional static 3D or static 2D image data on the static 3D image data and the dynamic data (i.e. the live data of Lang) in the dynamic 3D visualization.
Lang teaches in a similar field of endeavor surgical visual guidance that includes modifying displaying, placing, fitting, sizing, selecting, aligning, moving of virtual models (Abstract), wherein the models are anatomical models (Paragraph 0187).
Lang teaches receiving additional 3D image data or 2D image data (See Fig. 16A, Ref. 240, “Acquire pre-operative, intraoperative, post-operative images of the patient”, representing the anatomic region of interest including the one or more anatomic landmarks (Lang disclose registering the pre-operative imaging studies and intra-operative imaging studies using anatomical features or landmarks, Paragraph 1060, therefore the image must represent the anatomic region of interest including the one or more anatomic landmarks”, wherein the images can be cone beam CT images, Paragraph 0923, and wherein the images are 3D, Paragraph 0256); 
Lang discloses the pre-operative imaging studies and intra-operative imaging studies are registered in a common coordinate system, using for example anatomical features or landmarks (Paragraph 1060), and then registering the result to the live data (Paragraphs 0941, 1061), and the registered results can be superimposed (“then display the pre-operative scan data or intra-operative scan data superimposed”, Paragraph, 0941).  This would read on based on the one or more anatomic landmarks, map the additional 3D or 2D image data to the 3D image data; and superimpose the additional static 3D or static 2D image data on the static 3D image data and the dynamic data (i.e. the live data of Lang) in the dynamic 3D visualization.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the system includes instructions that further cause the system to: 
receive additional static 3D image data or static 2D image data representing the anatomic region of interest including the one or more anatomic landmarks; based on the one or more anatomic landmarks, map the additional static 3D or static 2D image data to the static 3D image data; and superimpose the additional static 3D or static 2D image data on the static 3D image data and the first set of acoustic measurement data in the dynamic 3D visualization, as taught by Lang, in order to have a 3D representation of the live data (Lang, Paragraph 0316) that can also incorporate additional information such as discrepancies between a healthy and or damaged or diseased state (Lang, Paragraph 0256).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 16 above, and further in view of Nikander, further in view of Somasundaram.
Regarding claims 17, the modifications of Hartung and Tsolakis disclose all the features of claim 16 above.
As disclosed in the claim 1 rejection above, the modifications of Hartung and Tsolakis disclose obtaining a first set of acoustic measurement data representing the airway of the individual (Hartung: “carrying out dynamic imaging to acquire a dynamic image”, Paragraph 0015; wherein the dynamic imaging method include, in particular, ultrasound, which would read on acoustic measurement data, Paragraph 0022; Tsolakis: wherein the volume data were derived from both CBCT and acoustic pharyngometry and acoustic rhinometry, Page 644, right column) based on the one or more anatomic landmarks (nasal valve, glottis, Page 647, left column)); obtaining second set of acoustic measurements (Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078, and the process of collecting the dynamic ultrasound data and performing the vector analysis, which would read on mapping to the static 3D image data, is performed “iteratively and therefore repeatedly”, to form the modified static image, that would read on 3D visualization, again and repeatedly, Paragraph 0033;  therefore in the iteration/repetition of collecting the ultrasound acoustic data, and mapping to the static image data, at least a second set of acoustic data that represents a second time point, is mapped to the static 3D image data); and transforming the first 3D visualization into the second 3D visualization [As discussed above, Hartung discloses iteratively and repeatedly performing the mapping of the dynamic ultrasound acoustic data with the static 3D data.  Hartung additionally discloses in the iteration and repetition, the modified static image is displayed again and repeatedly, Paragraph, wherein for each iteration, the movement information from the dynamic image D is embedded into the static image S, so that the static image S can be moved according to the real-time specifications, Paragraphs 0070;  this reads on for each iteration or time point, the modified static image that would read on the 3D visualization, incorporates changes from the mapped dynamic ultrasound acoustic data (i.e. transforms the 3D visualization based on the changes from the dynamic ultrasound acoustic data), and then repeatedly displays the modified static image/3D visualization, which would include the first 3D visualization and the second 3D visualization)].
However, the modifications of Hartung and Tsolakis does not disclose the second set of acoustic measurement data comprises receiving acoustic measurements representing a change of the individual's airway. 
Nikander teaches in a similar field of endeavor of a mouth piece that opens the airway of a patient (Abstract).  Nikander teaches the apparatus or mouth piece 10 that includes a positive offset (Paragraph 0069; See Fig. 6).  As seen in Fig. 6, the mandible or jaw is translated vertically by the mouthpiece (i.e. the jaw is opened) and the mandible is pulled to the front (anteriorposterior translation).  Additionally, in keeping the mouth opened, the mandible is rotated at the attachment point of the jaw (mandibular condryle), which reads on a pitch rotation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system as described by Hartung and Tsolakis, wherein the second set of acoustic measurement data of Hartung, represent a change of the individuals airway, as taught by Nikander, in order to fully open the airway (Nikander, Abstract) so that features of the airway can be more easily imaged.
However, the modifications of Hartung, Tsolakis, and Nikander do not disclose transforming the first 3D visualization based on a ratio of change.
Somasundaram teaches in a similar field of endeavor of displaying 3D medical models scanned at different times (Abstract) wherein the dynamic 3D visualization comprises transforming of the first 3D visualization into the second 3D visualization (“Given digital 3D models from scans of a patient's or other person's intra-oral structure (e.g., teeth) at two different times, the models or scans are registered using the transform described above to synchronize two blended views in an animation mode that the user can manipulate to investigate different parts of the anatomy. The models or scans are also rendered to pixels for display in the animation mode”, Paragraph 0042).  Somasundaram further teaches, wherein the transformation, is based on score that is the 75th percentile of the change in distance of points between the first model and the second model, wherein the score would read on a ratio of change (Paragraph 0031).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the transforming of the first 3D visualization into the second 3D visualization comprises transforming the first 3D visualization based on a ratio of change, as taught by Somasundaram, in order to use the best solution of a transform algorithm such as iterative closet point matching (ICP) (Somasundaram , Paragraph 0031, which is a classical approach for registering 3D data (Somasundaram , Paragraph 0001).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 16 above, and further in view U.S. Patent Application Publication No. 2020/0138518 to “Lang”.
Regarding claim 19, the modifications of Hartung and Tsolakis disclose all the features of claim 16 above.
However, the modifications of Hartung and Tsolakis do not disclose instructions to 
receive additional static 3D image data or static 2D image data representing the anatomic region of interest including the one or more anatomic landmarks; 
based on the one or more anatomic landmarks, map the additional static 3D or static 2D image data to the static 3D image data; and 
superimpose the additional static 3D or static 2D image data on the static 3D image data and the first set of acoustic measurement data in the dynamic 3D visualization.  
Lang discloses the pre-operative imaging studies and intra-operative imaging studies are registered in a common coordinate system, using for example anatomical features or landmarks (Paragraph 1060), and then registering the result to the live data (Paragraphs 0941, 1060), and the registered results can be superimposed (“then display the pre-operative scan data or intra-operative scan data superimposed”, Paragraph, 0941).  This would read on based on the one or more anatomic landmarks, map the additional static 3D or static 2D image data to the static 3D image data; and superimpose the additional static 3D or static 2D image data on the static 3D image data and the dynamic data (i.e. the live data of Lang) in the dynamic 3D visualization.
Lang teaches in a similar field of endeavor surgical visual guidance that includes modifying displaying, placing, fitting, sizing, selecting, aligning, moving of virtual models (Abstract), wherein the models are anatomical models (Paragraph 0187).
Lang teaches receiving additional 3D image data or 2D image data (See Fig. 16A, Ref. 240, “Acquire pre-operative, intraoperative, post-operative images of the patient”, representing the anatomic region of interest including the one or more anatomic landmarks (Lang disclose registering the pre-operative imaging studies and intra-operative imaging studies using anatomical features or landmarks, Paragraph 1060, therefore the image must represent the anatomic region of interest including the one or more anatomic landmarks”, wherein the images can be cone beam CT images, Paragraph 0923, and wherein the images are 3D, Paragraph 0256); 
Lang discloses the pre-operative imaging studies and intra-operative imaging studies are registered in a common coordinate system, using for example anatomical features or landmarks (Paragraph 1060), and then registering the result to the live data (Paragraphs 0941, 1061), and the registered results can be superimposed (“then display the pre-operative scan data or intra-operative scan data superimposed”, Paragraph, 0941).  This would read on based on the one or more anatomic landmarks, map the additional 3D or 2D image data to the 3D image data; and superimpose the additional static 3D or static 2D image data on the static 3D image data and the dynamic data (i.e. the live data of Lang) in the dynamic 3D visualization.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the system includes instructions that further cause the system to: 
receive additional static 3D image data or static 2D image data representing the anatomic region of interest including the one or more anatomic landmarks; based on the one or more anatomic landmarks, map the additional static 3D or static 2D image data to the static 3D image data; and superimpose the additional static 3D or static 2D image data on the static 3D image data and the first set of acoustic measurement data in the dynamic 3D visualization, as taught by Lang, in order to have a 3D representation of the live data (Lang, Paragraph 0316) that can also incorporate additional information such as discrepancies between a healthy and or damaged or diseased state (Lang, Paragraph 0256).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, and further in view of Somasundaram.
Regarding claim 20, Hartung discloses a computer readable storage media (computer readable medium or storage medium, Paragraph 0099) that includes executable instructions which, when executed by a processor (program that is adapted to perform any one of the aforementioned methods when run on the computer device, Paragraph 0099), provide a dynamic 3D visualization (See Title, specifically three-dimensional imaging with dynamic real-time information) of an anatomic region of interest of an individual (“body structure to be examined”, Paragraph 0011, wherein the body structures are in the human body, Paragraph 0020), the instructions comprising: 
receive static 3D image data representing the anatomic region of interest (“acquiring a static image of the body structure in high resolution”, Paragraph 0014, wherein the static image can be in the form of 3D image data record, Paragraph 0021), wherein the anatomic region of interest comprises one or more anatomic landmarks (“aortic bulb with Aorta ascendens and beginning of the coronary arteries in the lower region”, Paragraph 0063); 
receive a first set of acoustic measurement data representing the anatomic region of interest (“carrying out dynamic imaging to acquire a dynamic image”, Paragraph 0015; wherein the dynamic imaging method include, in particular, ultrasound, which would read on acoustic measurement data, Paragraph 0022), wherein the first set of acoustic measurement data comprises a plurality of acoustic measurements of the anatomic region of interest (data showing the heart region, Paragraph 0064) at a first time (Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078; and the processes is performed iteratively and repeatedly, Paragraph 0033; therefore the initial acquisition would read on a first set of acoustic measurement data at a first time)
mapping the first set of acoustic measurement data to the static 3D image data (generate a mapping, as it were, between the data of the dynamic image and the data of the static image”, Paragraph 0026) to generate a first 3D visualization of the anatomic region of interest at the first time (See Fig. 3, the modified static image is shown as a dynamic, i.e. a moved, image, based on the high-resolution data of the static image S and moved according to the dynamic image D, Paragraph 0073); 
receiving a continual feed of acoustic measurement data representing the anatomic region of interest, including a second set of acoustic measurement data, wherein the second set of acoustic measurement data comprises a plurality of acoustic measures of the anatomic region of interest at a second time; mapping the second set of acoustic measurement data to the static 3D image data; [Hartung discloses the dynamic ultrasound/acoustic data is carried out in real time, Paragraph 0031, wherein the ultrasound data includes time data, Paragraph 0078, and the process of collecting the dynamic ultrasound data and performing the vector analysis, which would read on mapping to the static 3D image data, is performed “iteratively and therefore repeatedly”, to form the modified static image, that would read on 3D visualization, again and repeatedly, Paragraph 0033;  therefore in the iteration/repetition of collecting the real-time ultrasound acoustic data, and mapping to the static image data, at least a second set of acoustic data that represents a second time point, is mapped to the static 3D image data, and the real-time ultrasound acoustic data during the iterative/repetitive process would read on a continual feed.]
transforming the first 3D visualization into the second 3D visualization in real time based on receiving the continual feed of acoustic measurement data; and causing display of a dynamic 3D visualization of the anatomic region of interest between the first time and the second time.  [As discussed above, Hartung discloses iteratively and repeatedly performing the mapping of the dynamic ultrasound acoustic data with the static 3D data.  Hartung additionally discloses in the iteration and repetition, the modified static image is displayed again and repeatedly, Paragraph, wherein for each iteration, the movement information from the dynamic image D is embedded into the static image S, so that the static image S can be moved according to the real-time specifications, Paragraphs 0070;  this reads on for each iteration or time point, the modified static image that would read on the 3D visualization, incorporates changes from the mapped dynamic ultrasound acoustic data (i.e. transforms the 3D visualization based on the changes from the dynamic ultrasound acoustic data), and then repeatedly displays the modified static image/3D visualization, which would include the first 3D visualization and the second 3D visualization)]
However, Hartung does not disclose wherein the mapping the acoustic measurement data to the static 3D image data is based on the one or more anatomic landmarks.
Tsolakis teaches mapping the acoustic measurement data to the static 3D image data (see mapping of acoustic measurements with cone beam CT, CBCT, See Fig. 5; wherein the volume data were derived from both CBCT and acoustic pharyngometry and acoustic rhinometry, Page 644, right column) based on the one or more anatomic landmarks (nasal valve, glottis, Page 647, left column) and providing the 3D visualization on a display screen (See Fig. 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartung's invention, wherein mapping the acoustic measurement data to the static 3D image data based on the one or more anatomic landmarks and providing the 3D dynamic visualization on a display screen, as taught by Tsolakis, in order to register the static 3D image (such as those obtained from CBCT) with the dynamic acoustic measurements (such as those obtained from the acoustic measurements), using prominent anatomical landmarks to determine differences in between the static 3D image and the volumes obtained by acoustic measurements (Tsolakis, Page 1, Introduction).
However, the modifications of Hartung and Tsolakis do not disclose wherein the dynamic 3D visualization comprises an animation of a change between at least the first 3D visualization and the second 3D visualization.  
Somasundaram teaches in a similar field of endeavor of displaying 3D medical models scanned at different times (Abstract) wherein the dynamic 3D visualization comprises an animation of a change between at least the first 3D visualization and the second 3D visualization (“Given digital 3D models from scans of a patient's or other person's intra-oral structure (e.g., teeth) at two different times, the models or scans are registered using the transform described above to synchronize two blended views in an animation mode that the user can manipulate to investigate different parts of the anatomy. The models or scans are also rendered to pixels for display in the animation mode”, Paragraph 0042; “Preferably, the animation mode displays all pixels of the first digital 3D model and then progressively displays fewer pixels of the first digital 3D model and more pixels of the second digital 3D model until all pixels of the second digital 3D model are displayed”, Paragraph 0046)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the dynamic 3D visualization comprises an animation of a change between at least the first 3D visualization and the second 3D visualization, as taught by Somasundaram, in order to visualize changes that have occurred over time (Somasundaram , Paragraph 0042).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 1 above, and further in view U.S. Patent No. 5,835,693 to Lynch et al. “Lynch”.
Regarding claim 21, the modifications of Hartung and Tsolakis disclose all the features of claim 1 above.  
As disclosed in the claim 1 rejection above, Hartung discloses the display of the dynamic 3D visualization of the anatomic region of interest between the first time and the second time (Paragraph 0031).
However, the modifications of Hartung and Tsolakis do not explicitly disclose playback controls for controlling playback of the display.  
Lynch teaches playback controls (playback menu, Fig. 5.16) for controlling playback of the display (the time control menu has controls similar to a video tape player and allows the user to play or search through the stored position data”, Col. 61, lines 7-19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the instructions further cause the system to provide playback controls for controlling playback of the display, as taught by Lynch, in order to allows the user to play or search through the stored position data. (Lynch, Col. 61, lines 7-19).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartung, in view of Tsolakis, as applied to claim 16 above, and further in view of Somasundaram, and further in view of Non-Patent Literature: “Dynamic imaging of the upper airway in normal subjects” to Schwab et al. “Schwab”.
Regarding claim 22, the modifications of Hartung and Tsolakis disclose all the features of claim 16 above.
As disclosed in the claim 16 rejection above, the modifications of Hartung and Tsolakis discloses displaying the dynamic 3D visualization of the anatomic region of interest between the first time and the second time (Hartung discloses iteratively and repeatedly performing the mapping of the dynamic ultrasound acoustic data with the static 3D data.  Hartung additionally discloses in the iteration and repetition, the modified static image is displayed again and repeatedly, Paragraph, wherein for each iteration, the movement information from the dynamic image D is embedded into the static image S, so that the static image S can be moved according to the real-time specifications, Paragraphs 0070;  this reads on for each iteration or time point, the modified static image that would read on the 3D visualization, incorporates changes from the mapped dynamic ultrasound acoustic data (i.e. transforms the 3D visualization based on the changes from the dynamic ultrasound acoustic data), and then repeatedly displays the modified static image/3D visualization, which would include the first 3D visualization and the second 3D visualization), wherein the anatomic region of interest is the individual’s upper airway (Tsolakis teaches the anatomical region contains the nasal valve, glottis, which would read on the upper airway, Page 647, left column).
However, the modifications of Hartung and Tsolakis do not disclose the dynamic 3D visualization of the anatomic region of interest shows an animated change.
Somasundaram teaches in a similar field of endeavor of displaying 3D medical models scanned at different times (Abstract) wherein the dynamic 3D visualization shows an animated change of an anatomic region (“Given digital 3D models from scans of a patient's or other person's intra-oral structure (e.g., teeth) at two different times, the models or scans are registered using the transform described above to synchronize two blended views in an animation mode that the user can manipulate to investigate different parts of the anatomy. The models or scans are also rendered to pixels for display in the animation mode”, Paragraph 0042; “Preferably, the animation mode displays all pixels of the first digital 3D model and then progressively displays fewer pixels of the first digital 3D model and more pixels of the second digital 3D model until all pixels of the second digital 3D model are displayed”, Paragraph 0046)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung and Tsolakis, wherein the dynamic 3D visualization shows an animated change of an anatomic region, as taught by Somasundaram, in order to visualize changes that have occurred over time (Somasundaram , Paragraph 0042).
However, the modifications of Hartung, Tsolakis, and Somasundaram do not disclose where the change is during at least one of at least one of: a breath; mandibular repositioning; and a Muller's maneuver.
Schwab teaches in a similar field of CT imaging (Cine CT, Page 1505, left column) and imaging the upper airway during respiration (See Title; determining upper airway area changes during a single respiratory cycle, Page 1506, right column, using CT image data, See Fig. 1).  Schwab’s imaging of the change during a single respiratory cycle, which would read on imaging the change during at least one of at least a breath. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Hartung, Tsolakis, and Somasundaram, wherein the imaged change is during at least one of at least one of a breath, as taught by Schwab, in order to determine the effects of quiet respiration on upper airway caliber (Schwab, Page 1504, Abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            

/RAJEEV P SIRIPURAPU/            Primary Examiner, Art Unit 3793